2. Draft general budget of the European Union - 2011 financial year (vote)
rapporteur. - Mr President, in the Committee on Budgets, we voted on more than 1 600 amendments to the 2011 draft budget. Inevitably, there are some technical adjustments that should be voted in the plenary. As far as the integration of Letter of amendment No 1 for 2011 in Parliament's reading is concerned, some technical adjustments need to be made in both the new European External Action Service section and that of the Commission, following the proposed transfers of appropriations between sections.
In the European External Action Service section, these concern notably the budgeting of the 1.85% salary adjustment for the new Service, as is the case for the other institutions. The amounts affected by the letter of amendment in the Commission section will also need to be modified accordingly. This also applies to some Parliament amendments on administrative lines, which need to be aligned with the final amounts presented in the budget lines of Section III.
For the agencies, the remarks following certain agencies' budget lines will be technically adjusted to make them consistent with the final figures adopted. In line 02 01 04 04, remarks adopted in Amendment 996 should be added as such to Amendment 1010 on operational line 02 02 01 (as part of the package on pilot projects and preparatory actions). In line 19 05 01, the words 'other than the United States' should be deleted from the heading and the remarks, as decided by the Committee on Budgets. In line 19 09 01, an oral amendment adopted in the Committee on Budgets should be inserted in the remarks. The following words should be added: 'part of this appropriation is intended to support, amongst others, initiatives such as the EU-LAC Foundation decided at the summit of EU-LAC Heads of States and Governments and the Biarritz Forum'.
It is necessary to renumber some budget lines in order to avoid contradictory numbering of some lines created and to follow nomenclature rules. This will affect neither the multiannual financial framework headings nor the budgetary chapter of the amendments adopted in the Committee on Budgets. This concerns Amendments 386, 389, 521, 833, 997, 998, 999, 1016, 1018, 1021, 1022, 1023 and 1024.
(ES) Mr President, I am sorry, but it is impossible to follow the vote at the speed at which you are reading the amendments.
I am only too happy to go more slowly ... We will try to reconcile the need for speed with the rights of all MEPs to discharge their duties and to vote.
Before the vote on block 3:
Mr President, I ask the forgiveness of the House but the PPE Group's voting list is wrong regarding Amendment 967. The right vote is 'yes'.
This applies to a subsequent vote. Very well. This is internal information for the group.
- Before the vote on Amendment 987:
Mr President, like my colleague from the PPE Group a little while ago, I also have to point out a mistake in our voting list. The S&D voting list should read: minus, plus, plus. Nothing else.
This is also internal group information.
- After the vote on the budget:
Mr President, ladies and gentlemen, this satisfaction is due to the fact that you have just passed amendments to the Council's position on Draft amending budget No 3/2010 and on the draft budget for the financial year 2011.
As a result, I have taken due note of the differences between our two institutions and, in accordance with Article 314(4)(c) of the Treaty on the Functioning of the European Union, I do, of course, agree to the Conciliation Committee being convened by the President of the European Parliament.
This is not a case of the Council granting a favour but of observing the terms of the treaty. We, as Parliament, will obviously play our part in full.